So much has been written in this case that we shall content ourselves with simply stating our conclusions. 1. The plaintiff is not entitled to recover in one sum as for an entire breach of the contract in suit. 2. She is entitled to judgment for all installments due and unpaid on the contract up to the time of the commencement of this action. 3. She is entitled to maintain an action or actions for the payment by the trustees named in the agreement of the installments accrued and to accrue subsequent to the commencement of the action in accordance with the terms of the contract.
The judgment herein should be modified so as to conform to these conclusions, and as so modified affirmed, without costs in this court to either party, and the case is, therefore, remitted to the Special Term with directions to take such proceedings as may be necessary to carry the judgment as modified into effect.
CULLEN, Ch. J., GRAY, WERNER, HISCOCK and CHASE, JJ., concur; EDWARD T. BARTLETT, J., dissents from opinion and votes for affirmance of judgment without modification; O'BRIEN, J., absent.
Judgment accordingly.
 *Page 1